                      Case 2:17-cr-00256-JCM-CWH Document 82 Filed 08/21/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:17-CR-256 JCM (CWH)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     PEDRO RIVERA,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Pedro Rivera’s pro se emergency motion for
               14     compassionate release under the First Step Act. (ECF No. 78). Rivera’s counsel assigned to him
               15     under General Order 2020-06 filed a partial supplement to the motion. (ECF No. 79). Rivera
               16     requests compassionate release due to complications from shoulder surgery. (ECF No. 78).
               17            The court invokes its authority under Local Rule 16-1 and sets the following briefing
               18     schedule. The government shall file a response, if any, on or before Wednesday, September 2,
               19     2020. Rivera shall file his reply, if any, on or before Wednesday, September 9, 2020.
               20            Accordingly,
               21            IT IS SO ORDERED
               22            DATED August 21, 2020.
               23
                                                                   __________________________________________
               24                                                  UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
